Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 15, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  154489 & (86)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TERI WALTERS and KIM WALTERS,                                                                            Kurtis T. Wilder
           Plaintiffs-Appellees,                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 154489
                                                                    COA: 319016
                                                                    Eaton CC: 12-000658-NH
  DONALD S. FALIK, D.D.S., d/b/a FALIK
  FAMILY DENTISTRY, ROBERT C.
  FALIK, D.D.S., and JANE DOE,
             Defendants-Appellants.
  _________________________________________/

          On December 6, 2017, the Court heard oral argument on the application for leave
  to appeal the August 16, 2016 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the order
  of the Eaton Circuit Court granting the defendants’ motion in limine to exclude the
  plaintiffs’ expert’s testimony on causation. The trial court did not abuse its discretion in
  finding that the plaintiffs’ proposed expert witness’s opinion was unreliable, especially
  since the scientific articles presented by the plaintiffs indicated that the etiology of
  Wegener’s granulomatosis (“Wegener’s”) is unknown and that no study has referred to
  an association between phosphoric acid and Wegener’s. Further, the plaintiff’s proposed
  expert failed to explain why phosphoric acid was analogous to other environmental
  factors potentially associated with Wegener’s. The trial court thus did not abuse its
  discretion when it held that his testimony was not sufficiently reliable to proceed to the
  jury because it amounted to speculation. See Elher v Misra, 499 Mich. 11 (2016); Edry v
  Adelman, 486 Mich. 634, 639 (2010). Defendants’ motion for leave to file a response to
  amicus curiae brief of the Michigan Association for Justice is GRANTED.

         BERNSTEIN, J. (dissenting).

         I would affirm for the reasons stated in the Court of Appeals majority opinion. I
  believe the Court of Appeals majority reached the right result for the right reasons.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 15, 2017
         p1212
                                                                               Clerk